Title: Gordon, Trokes & Company to Thomas Jefferson, 17 January 1810
From: Gordon, Trokes & Company,Blair, Beverley
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     17th Jany 1810
          
          
		    Enclosed you will receive a bill of such articles mentioned in your Order of 30th Ultimo as could be procured;  
		  the only Maccaronie in town is held by Mr LeForest which he says came direct from Italy, he asks 4/6 ⅌ lb which so much exceeds the price mentioned by you that we supposed it would be best to acquaint you of it before
			 purchasing,
			 
			 
		  
			 
			 
			 
		  we shall endeavour to procure the Tongues & Sounds and Syrop of punch
			 by the time that the Boat returns; 
		   the things are packed in good order and sent by Mr Randolph’s Boatmen agreeably to your request
          
            yours wt Esteem
            
              
                Gordon Trokes & Co
              
              
                ⅌
              
              
                Beverley Blair
              
            
          
        